Citation Nr: 1028528	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-15 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
retrolisthesis with minimal disc space narrowing of the lumbar 
spine (hereinafter "lumbar spine disability").

2.  Entitlement to an initial rating in excess of 10 percent for 
migraine headaches for the period prior to February 20, 2008, and 
for a compensable rating thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease (DJD) of the right knee.

4.  Entitlement to an initial rating in excess of 10 percent for 
DJD of the left knee.

5.  Entitlement to a rating in excess of 10 percent for right 
ankle Grade II stress fracture.

6.  Entitlement to service connection for a cervical spine strain 
with muscle spasm, claimed as secondary to service-connected 
lower extremity disabilities and lumbar spine disability.

7.  Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder, to 
include dysthymic, depressive, and anxiety disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from June 1999 to April 
2004.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia and 
Huntington, West Virginia.  Jurisdiction remains with the RO in 
Huntington, West Virginia. 

In October 2007,  the Veteran testified during a hearing before 
RO personnel regarding his DJD of the right and the left knee; a 
transcript of that hearing is associated with the claims file.  

Although the RO has reopened the previously denied claim for 
service connection for a psychiatric disorder, regardless of the 
RO's actions, the Board must address the question of whether new 
and material evidence has been received to reopen the claim for 
service connection in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board 
has characterized this issue as on the title page.

The issues of higher ratings for service-connected lumbar spine 
disability, migraine headaches, DJD of the right and the left 
knee, and for right ankle Grade II stress fracture will be 
considered within the Remand section of this document below and 
are REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  In December 2004, the RO denied service connection for 
dysthymic disorder and anxiety disorder.  At that time, there was 
no current psychiatric diagnosis and no permanent residual or 
chronic disability subject to service connection was shown by the 
service treatment records or demonstrated by evidence following 
service.  While the Veteran submitted a timely NOD in December 
2004, and the RO issued the Veteran an SOC in November 2004, a 
substantive appeal was not received from the Veteran.

3.  Additional evidence associated with the claims file since the 
RO's December 2004 denial is cumulative or redundant of evidence 
previously of record, or does not relate to an unestablished fact 
necessary to substantiate the claim for service connection for a 
psychiatric disorder, or raise a reasonable possibility of 
substantiating the claim.

4.  The only medical opinion to address the etiology of the 
Veteran's cervical spine strain with muscle spasm preponderates 
against a finding of any relationship with the Veteran's service 
connected lower extremity disabilities and service-connected 
lumbar spine disability.


CONCLUSIONS OF LAW

1.  The RO's December 2004 decision denying the claim for service 
connection for dysthymic disorder and anxiety disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

2.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for a 
psychiatric disorder, to include dysthymic, depressive, and 
anxiety disorders, are not met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (c) (2009). 

3.  The criteria for service connection for cervical spine strain 
with muscle spasm claimed as secondary to service connected lower 
extremity disabilities and service-connected lumbar spine 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

With regard to the claim for service connection for a cervical 
spine disability, on a secondary basis, a July 2008 pre-rating 
letter provided notice to the Veteran of the evidence and 
information needed to substantiate his claim for service 
connection on appeal.  Additionally, a November 2007 pre- rating 
letter notified the Veteran that to reopen his previously denied 
claim for a psychiatric disorder, VA had to receive new and 
material evidence, and this letter further defined what 
constituted new and material evidence specific to the reason his 
claim was previously denied.  Thus, the guidance of Kent v. 
Nicholson, 20 Vet. App. 1 (2006) has been satisfied by this 
letter.

These letters also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what information 
and evidence would be obtained by VA.  The letters further 
requested that the Veteran submit any additional information or 
evidence in his possession that pertained to his claims.  Lastly, 
each letter provided the Veteran with information regarding 
disability ratings and effective dates consistent with 
Dingess/Hartman.  The September 2008 and April 2008 RO rating 
decisions reflects the initial adjudication of the claims for 
service connection for cervical spine strain with muscle spasm, 
claimed as secondary to service-connected lower extremity 
disabilities and lumbar spine disability and the request to 
reopen a claim for service connection for a psychiatric disorder, 
respectively.  Hence, the letters referenced above-which meet all 
four of Pelegrini's content of notice requirement- also meet the 
VCAA's timing of notice requirement.
 
Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, and the reports of VA 
examinations.  Also of record and considered in connection with 
the appeal are various written statements provided by the Veteran 
as well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Petition to Reopen

In a December 2004 rating decision, the RO denied service 
connection for dysthymic disorder and anxiety disorder.  At that 
time, the RO found that although there was a record of treatment 
in service for depression, no permanent residual or chronic 
disability subject to service connection was shown by the service 
treatment records or demonstrated by evidence following service.  
A September 2004 VA examination report reflects that the 
Veteran's prior diagnosis of adjustment disorder had resolved 
with being discharged from service as this seemed to be causing 
the Veteran's stress and that there was no current psychiatric 
diagnosis.  While the Veteran submitted a timely NOD in December 
2004, and the RO issued the Veteran an SOC in November 2004, a 
substantive appeal was not received from the Veteran; therefore, 
the December 2004 rating decision is final.  See 38 C.F.R. § 
20.201.

The Veteran sought to reopen his claim for service connection for 
a psychiatric disorder in August 2007.  VA may reopen and review 
a claim that has been previously denied if new and material 
evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last final denial of the claim(s) sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by judicial 
case law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the claim, 
and is not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After evidence 
is determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).

The Board notes that its task is to first decide whether new and 
material evidence has been received, as opposed to whether or not 
the evidence actually substantiates the appellant's claim.  
Evidence added to the record since the December 2004 decision 
includes VA medical records showing that in June 2006 a screening 
for depression was negative and a September 2007 VA medical 
record shows that the Veteran reported having worsening 
depression and irritability and that he was also having financial 
troubles and had lost his job in July 2007 which further 
exacerbated some of this symptoms - the diagnosis was alcohol 
dependence, rule out alcohol induced depressive disorder and rule 
out major depression.  A February 2008 VA mental disorders 
examination report reflects that the VA examiner opined that the 
Veteran's psychiatric disorder existed prior to military service 
on the basis of service treatment records describing the Veteran 
as reporting a history of depressed mood including suicidal 
ideation during his high school years.  In addition, he opined 
that when he was seen in September 2004, the Veteran's showed no 
signs of depressive symptomatology.  The Veteran sought no mental 
health treatment from 2005 to 2006.  In more recent times, the 
Veteran's depressive symptoms have again flared up and he is in 
treatment.  He opined that the Veteran's depressive symptoms seem 
to be episodic in nature, flaring up at times such as during the 
military and then improving at other times before flaring up 
again, such as in more recent times.  At times, situational 
stress further exacerbates his mood problems.  In sum, the above-
mentioned evidence only shows that the Veteran has been re-
diagnosed with depressive disorder, but without any opinion even 
suggesting that such is related to service.  Moreover, the 
opinion clearly suggests that this is not a chronic disability, 
but one that is episodic in nature.  Hence, without any evidence 
or opinion that the Veteran's current depressive disorder had 
it's onset in service or is in any way related to the Veteran's 
active service, the new medical evidence does not raise a 
reasonable possibility of substantiating the Veteran's claim, and 
therefore, are not material for purposes of reopening the claim.

The only additional evidence associated with the claims file 
consists of statements from the Veteran and by his 
representative, on his behalf.  However, even if new, such lay 
assertions provide no basis for reopening the claim.  As 
indicated above, this claim turns on a medical matter.  As the 
Veteran and his representative are laypersons without the 
appropriate medical training or expertise, neither is competent, 
on the basis of assertions, alone, to provide probative (i.e., 
persuasive) evidence on a medical matter- such as the onset and 
etiology of a specific disability. See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
Therefore, where, as here, the claim turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Hickson 
v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

Under these circumstances, the Board must conclude that new and 
material evidence to reopen the claim for service connection for 
a psychiatric disorder has not been received.  As such, the RO's 
December 2004 decision remains final, and the appeal must be 
denied.  As the Veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen the finally- 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires 
a finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury. Such permits a grant of service 
connection not only for disability caused by a service-connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice- connected disability by a service-
connected disability.  Id. See also Allen v. Brown, 7 Vet. App. 
439, 448 (1995); 38 C.F.R. § 3.310(b).

Initially, the Board notes the evidence does not show, nor does 
the Veteran allege, that a cervical spine disability began in 
service or within his first post-service year. Instead, the 
Veteran is seeking service connection for a cervical spine strain 
with muscle spasm, claimed as secondary to service-connected 
lower extremity disabilities and lumbar spine disability.

After carefully considering the pertinent evidence, to include 
the Veteran's assertions, the Board finds that the preponderance 
of the evidence weighs against the claim. 

Although the Veteran asserts that his cervical spine strain with 
muscle spasm is caused by his service-connected lower extremity 
disabilities and lumbar spine disability, the Board finds that 
such assertions are not supported by the evidence of record.

In this regard, the only medical opinion to address the etiology 
of the Veteran's cervical spine strain with muscle spasm weighs 
against the claim.  In an August 2008 VA neurological disorders 
examination report, the VA examiner opined that the Veteran's 
cervical spine strain with muscle spasm is not caused by or a 
result of retrolisthesis with minimal disc space narrowing of the 
lumbar spine, right ankle Grade II stress fracture and DJD of the 
right and left knee.  In support of the opinion, the examiner 
provided the rationale that low back and lower limb problems do 
not exert abnormal weight bearing on the neck. 

The Board finds that the August 2008 VA examiner's opinion 
constitutes probative evidence on the medical nexus question-
based as it was on review of the Veteran's documented medical 
history and assertions as well as physical examination.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  Significantly, neither 
the Veteran nor his representative has presented or identified 
any contrary medical opinion that would, in fact, support the 
claim for secondary service connection.  The Board also points 
out that VA adjudicators are not free to ignore or disregard the 
medical conclusions of a VA physician, and are not permitted to 
substitute their own judgment on a medical matter.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. 
App. 66 (1991).

The only evidence in support of the Veteran's claims is his own 
contentions. However, there is no indication that the Veteran 
possesses the requisite medical knowledge or education to render 
a probative opinion involving medical diagnosis or medical 
causation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Consequently, his statements regarding the claimed conditions are 
insufficient to establish a nexus to his service-connected 
disabilities.  The Board notes that under certain circumstances 
lay statements may, however, serve to support a claim for service 
connection by supporting the occurrence of lay- observable events 
or the presence of disability, or symptoms of disability, 
susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Here, however, the Board finds no basis 
for concluding that a lay person would be capable of establishing 
the etiology of cervical spine strain with muscle spasm in the 
absence of specialized training.

Accordingly, the evidence of record does not show that the 
Veteran's cervical spine strain with muscle spasm is due to a 
service connected disability.  As there is not an approximate 
balance of positive and negative evidence regarding the merits of 
the appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

As new and material evidence has not been received, the request 
to reopen the claim for service connection for a psychiatric 
disorder, to include dysthymic, depressive, and anxiety 
disorders, is denied.

Service connection for cervical spine strain with muscle spasm, 
claimed as secondary to service-connected lower extremity 
disabilities and service-connected lumbar spine disability, is 
denied.


REMAND

In the June 2010 appellant's brief, the Veteran's representative 
asserts that the Veteran's service-connected lumbar spine 
disability, migraine headaches, degenerative joint disease of the 
right and the left knee and right ankle disability are more 
severe than reflected in the currently assigned disability 
ratings and that new VA examinations are warranted.  The Board 
notes that the Veteran last underwent VA examinations of these 
disabilities in 2008.  Therefore, to ensure that the record 
reflects the current severity of the Veteran's service-connected 
lumbar spine disability, migraine headaches, degenerative joint 
disease of the right and the left knee and right ankle disability 
on appeal, more contemporaneous examinations are warranted, with 
findings responsive to all applicable rating criteria.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the Veteran with a thorough and contemporaneous medical 
examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(an examination too remote for rating purposes cannot be 
considered "contemporaneous").

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the claims 
file all outstanding VA records.  The claims file currently 
includes outpatient treatment records from the Salem VAMC, dated 
through October 2007.  See Dunn v. West, 11 Vet. App. 462 (1998); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the RO must 
obtain all outstanding medical records from the East Orange VAMC, 
dated from July 2007 to the present.

In addition, to ensure that all due process requirements are met, 
and that the record before the examiners is complete, the AMC/RO 
should give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claims on appeal. 

Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO/AMC should obtain from the Salem 
VAMC all outstanding medical records from 
October 2007 to the present.  The RO/AMC must 
follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records from 
Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.   

2.  The AMC/RO should send to the Veteran 
and his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to any of the 
claims remaining on appeal that is not 
currently of record.  

3.  Thereafter, the AMC/RO should arrange 
for the Veteran to undergo VA 
examination(s), by an examiner with the 
appropriate expertise, to determine the 
current severity of his service-connected 
lumbar spine disability, DJD of the right 
and the left knee, and the right ankle 
disability.  The entire claims file must be 
provided to each examiner designated to 
examine the Veteran, and the examination 
reports should reflect consideration of the 
Veteran's documented medical history and 
assertions.  All necessary tests and 
studies should be accomplished and all 
clinical findings reported in detail.

(a) With regard to the Veteran's service-
connected lumbar spine disability, the 
examiner should conduct range of motion 
testing of the low back (expressed in 
degrees, with standard ranges provided for 
comparison purposes).  The examiner should 
render specific findings as to whether, 
during the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or in coordination 
associated with the low back.  If pain on 
motion is observed, the physician should 
indicate the point at which pain begins.  
In addition, the examiner should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss of the 
low back due to pain and/or any of the 
other symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms of 
additional degrees of limited motion.

In addition, incapacitation, to the extent 
identified, should be set out.  
Neurological manifestations, if any, should 
be described in detail.

(b) The examiner is also requested to 
determine the severity of the Veteran's 
service-connected DJD of the right and the 
left knee, with specific findings of 
impairment reported in detail.  The 
examiner should conduct range of motion 
studies of the each knee, expressed in 
degrees.  The examiner should render 
specific findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the each knee.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins. T 
he examiner should also indicate whether, 
and to what extent, the Veteran experiences 
likely functional loss of each knee due to 
pain and/or any of the other symptoms noted 
above during flare-ups and/or with repeated 
use; to the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.

The examiner should specifically indicate 
whether arthritis is present (confirmed by 
X-ray findings as indicated), and whether 
there is recurrent subluxation or lateral 
instability of the right knee.

(c) With regard to the right ankle, the 
examiner should conduct range of motion 
testing, expressed in degrees.  The 
examiner should render specific findings as 
to whether, during the examination, there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the each 
knee.  If pain on motion is observed, the 
examiner should indicate the point at which 
pain begins. T he examiner should also 
indicate whether, and to what extent, the 
Veteran experiences likely functional loss 
of each knee due to pain and/or any of the 
other symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms of 
additional degrees of limited motion.  

The examiner should identify all 
disabilities associated with the Veteran's 
right ankle Grade II stress fracture.

(d) With regard to the Veteran's service-
connected migraine headaches, the examiner 
should offer an opinion as to whether the 
Veteran suffers from (a) characteristic 
prostrating attacks averaging one in two 
months over the last several months; (b) 
characteristic prostrating attacks 
occurring on average once a month over the 
last several months; or (c) very frequent, 
completely prostrating and prolonged 
attacks which are productive of severe 
economic inadaptability.
 
4.  Thereafter, the RO/AMC should 
readjudicate each of  claims remaining on 
appeal in light of all pertinent evidence 
and legal authority.  The RO must discuss 
whether "staged" ratings are warranted 
pursuant to Fenderson v. West, 12 Vet. App. 
119, 126 (1999) and Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007). 

5.  If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a SSOC that 
contains notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to each 
issue remaining on appeal.  An appropriate 
period of time should be allowed for 
response before the claims file is returned 
to the Board for further appellate 
consideration.  The Board intimates no 
opinion as to the outcome in this case by 
the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


